Case 1:19-cv-027553JMC Document 8-1 Filed 09/19/19. Page 1 of 2

Attorneys At Law

Principal
Providing Legal Services...
Since 1887 Suite 1400
25 South Charles Street
SEMMES, BOWEN & SEMMES Baltimore, Maryland 21201

A PROFESSIONAL CORPORATION
410-576-4882

410.539.5040 410-539-5223 Fax

- WWW.SEMMES.COM

agiles@semmes.com

September 19, 2019

HAND-DELIVERY SERVICE OF PROCESS
Center Point Terminal Company, LLC
c/o The Corporation Trust, Incorporated
2405 York Road, Suite 201

- - Lutherville- Timonium, Maryland 21093.

Re: Dann Marine Towing, I L.C. v.-Center Point Terminal Salisbury, LLC, etal.
In the United States District Court of Maryland
~ Civil Action No.._ 1:19- CV- 2755- -JMC

To whom it may concern:

“Bnelosed for sérvice of process are the following pleadings i in the above- captioned

matter:
1. Civil Cover Sheet (ECF #1-1);. -
2. Complaint (ECF #1);
3. Motion for Admission Pro Hac Vice of Robert B. Birthisel (ECF #3);
4. Notice of Case Assignment (ECF #5);
5. Case Management Order (ECF #6).

If you have any: questions regarding the foregoing pleadings and/or service of. process,
please feel free to contact me at your earliest. convenience.

Very truly yours, -

 

me Alexander M. Giles :

Enclosuies | :
CC: - Robert B. ‘Birthisel, Esquite (ia email, without enclosures)

 

82204249, DOCX

BALTIMORE, MD ° HAGERSTOWN, MD * SALISBURY, MD ¢ VIENNA, VA "WASHINGTON, D.C. ¢ MARTINSBURG, wv
Case 1:19-cv-02755:JMC Document 8-1 Filed 09/19/1% Page 2 of 2

ATTORNEYS AT Law

EMMES gcc

Principal
Providing Legal Services...
Since 1887 . Suite 1400
a , oo 25 South Charles Street
SEMMES, BOWEN & SEMMES - - Boe, Baltimore, Maryland 21201 .-

_ A PROFESSIONAL CORPORATION

410-576-4882

410.539.5040 410-539-5223 Fax

WWW.SEMMES.COM .

agiles@semmes.com

“September 19, 2019
HAND-DELIVERY SERVICE OF PROCESS

Center Point Terminal Salisbury, LLC
c/o The Corporation Trust, Incorporated

2405 York Road, Suite 201

Lutherville- Timonium, Maryland 21093
Re: Dann Marine Towing; L. C v. Cénter Point Terminal Salisbury, LLC, et al.
In the United States District Court of Maryland
- Savil Action No. 1:19- -CV-2755- JMC

oe To whoin: it may concern:

"Enclosed for service of process are >the following pleadings i in 1 the above- captioned.

matter:
1. Civil Cover Sheet (ECF #1- 1);
2. Complaint (ECF #1);
- 3. Motion for Admission Pro. Hac Vice of Robert B. Birthisel (ECF #3);
_-4, Notice of Case. Assignment (ECF #5);
5. Case Management Order (ECE #6).

If you have any questions fegarding the foregoing pleadings and/or s service of process,
please feel free to contact me at your earliest convenience.

“Very rly yours,
Aas sg

| _ Alexander M. Giles .

 

Enclosures
cc: - Robert B. Birthisel, Esquire (via email, without enclosures) :

B2204245,DOCX

BALTIMORE, MD ® HAGERSTOWN, MD’ # SALISBURY, MD « VIENNA, VA © WASHINGTON, D.C. « MARTINSBURG, WV
